Dissenting Opinion by
Judge Mencer:
I respectfully dissent.
The majority properly concludes that “the trial court, as factfinder, was entitled to find a fair market value of $44,000” for the property in question. The majority correctly states that the trial court applied to the fair market value of the property “the assessment ratio of 50 percent in effect within the taxing district.” Yet, the majority reverses the trial court and remands the record for the presentation of additional evidence.
It is my understanding that all properties within the taxing- district are assessed at 50 percent of their fair market value. If this is true, there is no uniformity problem. It is not my understanding that some properties are assessed at 10 percent, some at 30 percent, and others at 50 percent.
The problem, if there is one, lies with fair market value determinations. Thus, if two properties located *514next to or near each. other have comparable worth but appreciably different assessments, the explanation is simply that the fair market value determination for one of the properties is more realistic or “fair” than such a determination for the other property. Since both are assessed at a 50-percent ratio, a question of uniformity in that regard cannot arise.
Here, we should affirm the trial court, since we have concluded that it was entitled on this record to find a fair market value of $44,000 and that it applied thereto the assessment ratio of 50 percent in effect within the taxing district.
We must be mindful that here we are passing on the correctness of the assessment of the property of James and Frances Stevenson and not the correctness of their neighbors ’ assessments.
Judge Williams, Jr. joins in this dissent.